Exhibit 10.4 
SHAREHOLDER LOCK-UP AGREEMENT


THIS AGREEMENT (this “Agreement”) is dated as of September 30, 2010 by and
between Timberjack Sporting Supplies, Inc., a Nevada corporation (the
“Company”), and the persons set forth on Schedule A, attached hereto (each a
“Shareholder” and collectively, the “Shareholders”).
 
WHEREAS, the Company entered into (i) a share exchange transaction in which the
holder of all of the equity interests in Chine Victory Profit Limited, a British
Virgin Islands company, delivered all of such equity interests to the Company
and received from the Company, as consideration, certain shares of the common
stock of the Company, par value $0.001 per share (such stock, the “Common
Stock”; such transaction, the “Share Exchange Transaction”) and (ii) intends to
enter into a private placement financing transaction with certain accredited
investors (the “Purchasers”) whereby the Company will issue units composed of
shares of a newly-designated Series A Convertible Preferred Stock, par value
$0.001 per share and related warrants to purchase shares of Common Stock of the
Company (the “Financing Transaction”).
 
WHEREAS, in connection with the Financing Transaction, the Company entered into
a Securities Purchase Agreement, dated as of the date hereof (the “Securities
Purchase Agreement”), by and among the Company and the Purchasers, and certain
other papers, agreements, documents, instruments and certificates necessary to
carry out the purposes thereof (collectively, the “Transaction Documents”).


WHEREAS, in order to induce the Company and the Purchasers to enter into the
Financing Transaction, each Shareholder agrees not to sell any shares of the
Company’s Common Stock that the Shareholder presently owns on the date hereof or
may acquire on or after the date hereof, except in accordance with the terms and
conditions set forth herein (collectively, the “Lock-Up Shares”). Capitalized
terms used herein without definition shall have the meanings assigned to such
terms in the Securities Purchase Agreement.
 
NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:
 
1. Restriction on Transfer; Term. Each Shareholder hereby agrees with the
Company that such Shareholder will not offer, sell, contract to sell, assign,
transfer, hypothecate, gift, pledge or grant a security interest in, or
otherwise dispose of, or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition of (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise, directly or indirectly) (each, a “Transfer”), any of the Lock-Up
Shares and shall not Transfer such shares until a date that is twenty-four (24)
months following the closing date of the Financing Transaction (the “Lock-Up
Period”). Notwithstanding the foregoing, the Lock-Up Shares transferred under
the Securities Escrow Agreement, by and among the Company, the Purchasers, Well
Asia Group Limited and Anslow & Jaclin, LLP as escrow agent, dated September 29,
2010, shall not be subject to this Lock-up if such shares are released to the
Purchasers.


2. Ownership. During the Lock-Up Period, the Shareholders shall retain all
rights of ownership in the Lock-Up Shares, including, without limitation, voting
rights and the right to receive any dividends that may be declared in respect
thereof, except as otherwise provided in the Transaction Documents whereby any
benefits, rights, title or otherwise shall inure to the Purchasers.
 
3. Company and Transfer Agent. The Company is hereby authorized and required to
disclose the existence of this Agreement to its transfer agent. The Company and
its transfer agent are hereby authorized and required to decline to make any
transfer of the Common Stock if such transfer would constitute a violation or
breach of this Agreement and/or the Securities Purchase Agreement.

 
1

--------------------------------------------------------------------------------

 

 
4. Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.
 
If to the Company:


Timberjack Sporting Supplies, Inc.
c/o Linyi Chan Tseng Wood Co., Ltd.
Daizhuang Industrial Zone, Yitang Town
Lanshan District, Linyi City, Shandong
People’s Republic of China 276000
Attention: Mr. Zhikang Li
Tel. No.: 86 (539) 8566-168
Fax No.: 86 (757) 8625-9293


with copies (which copies shall not constitute notice to the Company) to: 


Anslow & Jaclin LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Attention:  Richard I. Anslow, Esq.
                                Tel. No.: (732) 409-1212
Fax No.: (732) 577-1188


If to a Shareholder, to the address set forth on Schedule A attached hereto.
 
or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.
 
5. Amendment. This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto and Newbridge Securities Corporation.

 
2

--------------------------------------------------------------------------------

 

6. Entire Agreement. This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter.
 
7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in that state, without regard to any of its principles of
conflicts of laws or other laws which would result in the application of the
laws of another jurisdiction. This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted.
 
8. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.
 
9. Severability. The parties agree that if any provision of this Agreement be
held to be invalid, illegal or unenforceable in any jurisdiction, that holding
shall be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.
 
10. Binding Effect; Assignment. This Agreement and the rights and obligations
hereunder may not be assigned by any Shareholder hereto without the prior
written consent of the Company. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
11. Headings. The section headings contained in this Agreement (including,
without limitation, section headings and headings in the exhibits and schedules)
are inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
 
12. Counterparts. This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, by facsimile or
other electronic transmission, each of which when executed shall be deemed to be
an original, and all of which, when taken together, shall constitute one and the
same document. This Agreement shall become effective when one or more
counterparts, taken together, shall have been executed and delivered by all of
the parties hereto.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
3

--------------------------------------------------------------------------------

 

[COMPANY SIGNATURE PAGE TO LOCK-UP AGREEMENT]



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.


                                                                                                          
TIMBERJACK SPORTING SUPPLIES, INC.
 
By:   ___________________________
         Name:  Zhikang Li
         Title:  Chief Executive Officer

 
 
4

--------------------------------------------------------------------------------

 

[SHAREHOLDER SIGNATURE PAGE TO LOCK UP AGREEMENT]
 

 
SHAREHOLDERS
 
By:    ___________________________
         Name: Ka Hing Aurona Wong
 
WELL ASIA GROUP LIMITED
 
By:    ___________________________
         Name: Yin Ling Lai
         Title: Managing Director

 
 
5

--------------------------------------------------------------------------------

 

SCHEDULE A
 
 
 
 
 
 
 
 
6

 